       Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 1 of 18




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Heidi Ojeda
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Heidi_Ojeda@fd.org
 6
 7                          UNITED STATES DISTRICT COURT

 8                               DISTRICT OF NEVADA
 9
10   United States of America,                   Case No. 2:17-cr-00384-RFB-VCF

11                  Plaintiff,                   Emergency Motion for Order
                                                 Reducing Sentence or Modifying
           v.
12                                               Judgment under 18 U.S.C. §
13   Gino Miller,                                3582(c)(1)(A)(ii)

14                  Defendant.                   (Expedited Ruling Requested
                                                 due to COVID-19 pandemic)
15
16
17         Gino Miller is serving an 87-month sentence, which is set to expire in

18   August of 2023. The COVID-19 pandemic and the increased risk the virus poses
19   to Mr. Miller are extraordinary and compelling reasons warranting
20   compassionate release. Because release is also appropriate under the applicable
21   § 3553 sentencing factors, this Court should reduce his sentence to time served
22   (about 39 months), leaving the supervised-release portion of his judgment
23   untouched. Should this Court believe that additional punishment is necessary, it

     should modify Miller’s conditions to include home confinement for the remainder
24
25
     of his custodial term, approximately 36 months.
26
          Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 2 of 18




 1                                             Background
 2           In April of 2017, the government filed a complaint against Mr. Miller.1 Mr.
 3   Miller pled guilty to a criminal information charging coercion and enticement
 4   pursuant to a binding plea agreement in February of 2018. This Court followed
 5   the plea agreement and sentenced Miller to 87 months’ imprisonment. 2
 6           Mr. Miller’s projected release date is August 10, 2023. At this time, he has
 7   served nearly 50% of his sentence. Given his poor health and complications from
 8   COVID-19, extraordinary and compelling reasons warrant his release from
 9   custody.
10                                               Analysis
11   A.      Compassionate release before the First Step Act

12           The compassionate release statute empowers courts to reduce a
13   defendant’s sentence whenever “extraordinary and compelling reasons warrant
14   such a reduction.” 3 The statute was first enacted as part of the Comprehensive
15   Crime Control Act of 1984 to serve as a “safety valve” to enable judges to reassess
16   whether a sentence reduction was warranted by factors previously addressed
17   through the abolished parole system. 4 The Act left the Sentencing Commission
18   to define what constituted “extraordinary and compelling reasons,” which it
19   defined as including medical conditions, age, family circumstances, and “other
20   reasons.” 5
21
22           1
               ECF No. 1.
23           2 ECF No. 52.

             3 18 U.S.C. § 3582(c)(1)(A)(i).
24
25
             4   S. Rep. No. 98-225, at 121 (1983).
             5
                 U.S.S.G. § 1B1.13, comm. n.1(A).
26
                                                      2
          Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 3 of 18




 1           As originally enacted, the statute left sole discretion for filing
 2   compassionate release motions with the Director of the Bureau of Prisons. But,
 3   during the next three decades, the BOP rarely filed motions on behalf of inmates
 4   who met the eligibility criteria. 6
 5   B.      Compassionate release after the First Step Act

 6           On December 21, 2018, the President signed the First Step Act into law,
 7   changing § 3582, most significantly, by allowing defendants to directly petition
 8   courts for relief instead of leaving relief decisions solely with the BOP. 7 As
 9   amended, the compassionate release statute authorizes district courts to grant
10   relief whenever “extraordinary and compelling reasons” warrant a reduction and
11   when doing so is consistent with § 3553(a) sentencing factors and any policy
12   statements from the Sentencing Commission, to the extent either are applicable.
13
14
15
16           According to BOP statistics provided to Congress, BOP received 3,122
             6

     requests for compassionate release between 2014 and 2017. Of those, 817
17   requests involved terminal illness, with the BOP only approving 306 of those
18   requests—less than 10% of the total requests. It also took the BOP an average of
     almost 7 months to make its approval decision, during which 81 prisoners died
19   waiting for the BOP’s answer. See https://compassionaterelease.
20   com/compassionate-release-statistics. See also United States v. Beck, 2019 WL
     2716505, at *6 (M.D.N.C. June 28, 2019) (noting BOP’s “grossly inadequate
21   treatment” and granting compassionate release); Dep’t of Justice, Office of the
     Inspector General, The Federal Bureau of Prisons’ Compassionate Release
22
     Program (April 2013), at 11, available at https://oig.justice. gov/reports/2013/
23   e1306.pdf (“The BOP does not properly manage the compassionate release
     program, resulting in inmates who may be eligible candidates for release not
24   being considered.”); U.S.S.G. § 1B1.13, n.4 (admonishing BOP for its past failure
25   to pursue relief on behalf of eligible inmates).
             7   18 U.S.C. § 3582(c)(1)(A).
26
                                                  3
        Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 4 of 18




 1         Although Congress again charged the Sentencing Commission with
 2   defining what “extraordinary and compelling reasons” would be,8 the most
 3   recent version of the Sentencing Commission’s Guidelines Manual (November 1,
 4   2018) predates the First Step Act (enacted December 21, 2018). There, the
 5   Commission enumerated three specific “reasons” that qualify as “extraordinary
 6   and compelling”: (A) terminal illness diagnoses or serious medical, physical or
 7   mental impairments from which a defendant is unlikely to recover which
 8   “substantially diminish” the defendant’s capacity for self-care in prison; (B)
 9   aging-related health decline where a defendant is over 65 years old and has
10   served at least ten years or 75% of his sentence; or (C) two family related
11   circumstances: (i) death/incapacitation of the only caregiver for the inmate’s
12   children or (ii) incapacitation of the inmate’s spouse, if the inmate is the spouse’s
13   only caregiver.”9 The guideline also includes a catchall provision, (D), that gave
14   the Director of the BOP the authority to determine if “there exists in the
15   defendant’s case an extraordinary and compelling reason other than, or in
16   combination with,” the other three categories. 10
17         The Commission has not updated its policy statement to account for the
18   changes imposed by the First Step Act, and the policy statement is now clearly
19   outdated. The very first sentence constrains the entire policy statement to
20   motions filed solely by the BOP; an application note also explicitly confines the
21   policy statement to such motions; 11 and the catchall provision leaves the Director
22
23         8 28 USC § 994(t).
24         9 U.S.S.G. § 1B1.13 cmt. n.1 (A)–(C).

           10 Id. cmt. n.1(D).
25
           11 See USSG § 1B1.13; Id., at cmt. n.4
26
                                                4
        Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 5 of 18




 1   of the Bureau of Prisons to define what may constitute “other reasons” than those
 2   specifically set forth in subsections (A)–(C).12
 3         “[A] majority of district courts have concluded that the “old policy
 4   statement provides helpful guidance, [but] . . . does not constrain [a court’s]
 5   independent assessment of whether ‘extraordinary and compelling reasons’
 6   warrant a sentence reduction under § 3582(c)(1)(A).” 13 These courts have
 7   interpreted Congress’ intent in passing the First Step Act, and specifically the
 8   amendment to § 3582(c)(1)(A), to have been to “increase the use of compassionate
 9   release” by entrusting the district courts with the discretion previously entrusted
10   to the BOP director. 14 If inmates are permitted to move for compassionate
11
12         12   See USSG § 1B1.13 cmt. n.1(A)–(D).
13
           13   United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019)
     (“[T]he most natural reading of the amended § 3582(c) . . . is that the district
14   court assumes the same discretion as the BOP Director when it considers a
     compassionate release motion properly before it.”); See also United States v. Beck,
15   425 F.Supp.3d 573, 582 (M.D.N.C. 2019); United States v. Rodriguez, –––
     F.Supp.3d ––––, ––––, 2020 WL 1627331, at *3 (E.D. Penn. Apr. 1, 2020); United
16   States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) (“[D]eference to the
     BOP no longer makes sense now that the First Step Act has reduced the BOP’s
17   role.”); United States v. Redd, ––– F.Supp.3d ––––, ––––, 2020 WL 1248493, at *7
     (E.D. Va. Mar. 16, 2020) (“Application Note 1(D)'s prefatory language, which
18   requires a [catchall] determination by the BOP Director, is, in substance, part
     and parcel of the eliminated requirement that relief must be sought by the BOP
19   Director in the first instance. . . . [R]estricting the Court to those reasons set
     forth in § 1B1.13 cmt. n.1(A)–(C) would effectively preserve to a large extent the
20   BOP’s role as exclusive gatekeeper, which the First Step Act substantially
     eliminated. . . .”); United States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn.
21   Mar. 4, 2020) (“[T]he dependence on the BOP to determine the existence of an
     extraordinary and compelling reason, like the requirement for a motion by the
22   BOP Director, is a relic of the prior procedure that is inconsistent with the
     amendments implemented by the First Step Act.”); Garcia-Zuniga, 2020 WL
23   3403070, *1; United States v. Defendant(s), 2020 WL 1864906, at *5 (C.D. Cal.
24   Apr. 13, 2020); United States v. Rodriguez, 424 F.Supp. 3d 674 681–82 (N.D. Cal.
     Nov. 25, 2019); United States v. Cantu, 423 F. Supp. 3d 345, 351 (S.D. Tex. June
25   17, 2019).
             14 Brown, 411 F. Supp. 3d at 451.
26
                                                 5
        Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 6 of 18




 1   release even when the BOP disagrees, it follows that Congress wanted “to allow
 2   district court judges to consider the vast variety of circumstances that may
 3   constitute ‘extraordinary and compelling.’”15
 4         With this legislative history in mind and without current guidance from
 5   the Sentencing Commission, many courts have found the COVID-19 pandemic to
 6   be “extraordinary and compelling,” particularly when the defendant has
 7   underlying health issues, has tested positive for COVID-19 (even if asymptomatic
 8   or recovered), or is housed in a facility where others have tested positive.16
 9
10         15   Id.
11         16 United States v. Carter, No. 16-cr-156, at *1 (D.D.C. June 10, 2020)
     (granting sentence reduction for 76-year old sex offender having served 48-
12   months of 80-month sentence and who had tested positive, was asymptomatic,
     “no other documented health issues,” and noting inmate was at “heightened risk
13   of developing serious complications should he be exposed again,” and if released,
     inmate “will be able to more effectively avoid contracting COVID-19”); United
14   States v. Brown, Case No. 2:18-cr-360, ECF No. 35 (N.D. Ala. May 22, 2020);
     United States v. Arreola-Bretado, Case No. 3:19-cr-3410, ECF No. 50 (S.D. Cal.
15   May 15, 2020) (granting compassionate release to defendant who tested positive
     for COVID-19 after concluding she will receive superior medical care outside of
16   the custody of the Otay Mesa detention facility); United States v. Fischman, 16-
     cr-00246-HSG-1, ECF No. 76 (N.D. Cal. May 1, 2020) (granting compassionate
17   release from Terminal Island to COVID-19-positive defendant); United States v.
     Kriglstein, 1:16-cr-00663-JCH-1, ECF No. 60 (D.N.M. Apr. 27, 2020) (staying for
     5 days release of defendant who was tested for COVID-19 as condition of order
18
19   granting compassionate release, with positive result); United States v. Huntley,
     No. 13-cr-119-ABJ, ECF No. 263, at 8 n.9, 10 (D.D.C. May 5, 2020) (ordering
20   compassionate release for defendant who tested positive for COVID-19 while
     motion was being litigated); United States v. Kess, No. ELH-14-0480, ECF No. 57
21   at 11-13 (D. Md. June 17, 2020); United States v. Williams, No. PWG-19-0134,
     ECF No. 70 at 7 (D. Md. June 10, 2020); United States v. Heyward, No. 17-cr-527,
22   ECF No. 83 (D. Md. June 30, 2020) (releasing inmate with hepatitis C,
     hypertension, who tested positive and “has since recovered from the virus” and
23   noting that government does not dispute that “secondary contraction of COVID-
     19 is possible”); United States v. Jacobs, No. 19-cr-149, ECF No. 84 (S.D. Ia. July
24   2, 2020) (defendant tested positive and has been treated with “Tylenol and
     sequestration,” continues to test positive a month later, and is granted 3582
25   sentence reduction while still held at county jail); United States v. Plank, No. 17-
     cr-20026, at *5-6 (D. Kan. July 2, 2020) (noting “despite the BOP’s measures”
26
                                                6
       Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 7 of 18




 1   Others have granted compassionate release—even when the defendant has no
 2   underlying health concerns and has not contracted the virus—simply due to
 3   current conditions within the Bureau of Prisons and lack of available
 4   programming. 17 Some have defined “other reasons” to include defendants
 5   sentenced using overly harsh and now-defunct mandatory minimums without
 6   regard to any health risks to the defendant and independent of the pandemic.18
 7         This Court should view the 2018 Guidelines as persuasive but not binding.
 8   This Court should then exercise its discretion to hold that the current pandemic
 9   and the health risks it poses to Miller as “extraordinary and compelling reason”
10   to grant compassionate release.
11
12   over “one-third of the population has been infected” at Forrest City, and finds
     that despite being covid-positive, “the risk to defendant remains, as it has not
13   been established that a person becomes completely immune to the virus after
     infection”); United States v. Lipp, No. 17-cr-40057 (D. Kan. July 29, 2020) (inmate
14   already “contracted COVID-19 . . . which caused him to be hospitalized,” and
     “[a]lthough he has recovered, health concerns remain”); United States v. McCall,
15   No. 18-cr-95, at 14 (M.D. Ala. June 4, 2020) (granting motion for covid-positive
     inmate with sickle cell disease; “the court finds the BOP completely unequipped
16   with regard” providing adequate care and the “fatal risk posed to McCall if he
     does not receive this necessary care”).
17
            17
               See, e.g., U.S. v. Rangel, 3:19-cr-00071-SLG ECF No. 54 (D. Alaska July
18   10, 2020) (Gleason, J) (granting compassionate release to defendant incarcerated
     at NSDC in Pahrump due to ongoing COVID-19 pandemic, without specific
19   reference to conditions there, and fact that defendant could not be considered for
     early release to halfway house or home confinement); See also United States v.
20   Garcia-Zuniga, 2020 WL 3403070 (S.D. Cal. June 19, 2020) (granting
     compassionate release to drug defendant because she could not be considered for
21   early relese to halfway house or home confinement or other BOP programming
     that the sentencing court recommended).
22          18
               Redd, ––– F.Supp.3d ––––, ––––, 2020 WL 1248493, at *6 (finding
23   extraordinary and compelling reasons based on gross disparity between sentence
     defendant received and what sentence he would have received after the First
24   Step Act eliminated stacking 924(c) charges in the same indictment and reducing
     45-year sentence to 15 years); United States v Haynes, ––– F.Supp.3d ––––, ––––,
25   2020 WL 1941478 (E.D.N.Y. Apr. 22, 2020) (granting compassionate release
     based on 924(c) stacking, which the First Step Act eliminated).
26
                                               7
          Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 8 of 18




 1   C.      Miller has exhausted his administrative remedies.
 2           As explained above, revised § 3582 permits an inmate to move for
     compassionate release without approval of the BOP. 19 However, he must have
 3
 4   “fully exhausted all administrative rights to appeal a failure of the Bureau of
 5
     Prisons to bring a motion on [her] behalf or the lapse of 30 days from the receipt
     of such a request by the warden of the defendant’s facility, whichever is
 6

     earlier.” 20 Both the Supreme Court and Ninth Circuit have instructed against
 7

     requiring exhaustion of administrative remedies where it would be futile.21
 8

             More than two months have passed since Miller requested compassionate
 9
10
     release from the warden at Lompoc USP file, and the warden has refused to act. 22
11
     Because more than 30 days have passed since Miller made his request and
12   requiring further exhaustion would be futile, he has satisfied the exhaustion
13   requirement.
14   D.      The COVID-19 pandemic is an extraordinary and compelling
15           reason to grant a sentence reduction.

16           Because jails and prisons create a particularly hospitable environment for
17   the spread of disease, Covid-19 spreads rapidly within them, and the Federal
18   Bureau of Prisons is no exception.23 By mid-June, the five largest clusters of
19
20           19
                  18 USC 3582(c)(1)(A).
21            Id.
             20

           21 See e.g., Ross v. Blake, 136 S.Ct. 1850, 1855 (2016); Singh v. Ashcroft,
22
     362 F.3d 1164, 1169 (9th Cir. 2004) (“it is axiomatic that one need not exhaust
23   administrative remedies that would be futile or impossible to exhaust”).
           22 ECF No. 54.
24
           23
              Centers for Disease Control and Prevention, Guidance for Correctional
25   Detention,https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
     detention/guidance-correctional-detention.html (Correctional and detention
26
                                                8
       Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 9 of 18




 1   COVID-19 in this country had grown inside correctional institutions.24 In the
 2   previous month, the number of known infected incarcerated people doubled and
 3   prison deaths increased by 73%.25
 4         As of this filing, COVID-19 has expanded its foothold to 105 BOP facilities
 5   and 47 RRCs. 26 These numbers have increased from 93 and 41, respectively,
 6   within the last week alone. There are currently 4,167 federal inmates and 325
 7   BOP staff who have confirmed positive results for the virus. The inmate count
 8   has increased by 684—18.4%—within the last four days. As of this filing, 98
 9   federal prisoners have died from the disease. According to the BOP website,
10   there are currently 10 positive inmates at Lompoc UPS and two inmates have
11   died from COVID-19 in this facility. There are 96 additional tests that are
12   pending results.
13
14
15
16
17
18   facilities “present unique challenges for control of COVID-19 transmission among
     incarcerated/detained persons [and] staff[.]”);
19   “Achieving A Fair and Effective COVID-19 Response: An Open Letter to Vice-
     President Mike Pence, and Other Federal, State, and Local Leaders from Public
20   Health and Legal Experts in the United States,” (March 2, 2020), at
     https://bit.ly/2W9V6oS (incarcerated individuals “are at special risk of infection,
21   given their living situations,” and “may also be less able to participate in
22   proactive measures to keep themselves safe;” “infection control is challenging in
     these settings”).
23           24 Timothy Williams, et al., Coronavirus Cases Rise Sharply in Prisons Even
     as They Plateau Nationwide, June 16, 2020, available at
24   https://www.nytimes.com/2020/06/16/us/coronavirus-inmates-prisons-jails.html.
25
             25
                Id.
             26 https://www.bop.gov/coronavirus/ (Last accesed July 21, 2020 at 12:08
26   p.m.).
                                                  9
       Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 10 of 18




 1   The below graphic is also from the BOP website and shows how the virus has
 2   spread throughout the BOP:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   These numbers will continue to grow and likely understate the true prevalence of
16   COVID-19 in federal jails and prisons.27 The BOP’s handling of the COVID-19
17   pandemic has drawn harsh criticism28 and a flurry of lawsuits.29
18
19
20         27  Aspinwall C, Neff J. These prisons are doing mass testing for COVID-
21   19—and finding mass infections. (Accessed June 15, 2020)
     https://www.themarshallproject.org/2020/04/24/these-prisons-are-doing-mass-
22   testing-for-covid-19-and-finding-mass-infections;
     Schneider EC. Failing the test—the tragic data gap undermining the US
23   pandemic response. N Engl J Med. Published online May 15, 2020.
     doi:10.1056/NEJMp2014836
24          28 https://www.usatoday.com/story/opinion/policing/2020/05/21/bureau-

25   prisons-response-covid-dangerous-public-deserves-answers/5220095002/
            29 https://www.sltrib.com/news/2020/07/13/federal-inmates-sue-weber/
26
                                             10
       Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 11 of 18




 1         A recent study confirmed not only that COVID-19 spreads more rapidly in
 2   jails in prisons, but that the virus is also more deadly for prisoners: prisoners are
 3   5.5 times more likely to contract the virus than the general U.S. population and 3
 4   times more likely to die from the disease:30
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23         30  The Journal of the American Medical Association, “COVID-19 Cases and
     Deaths in Federal and State Prisons,
24   https://jamanetwork.com/journals/jama/article-abstract/2768249 (last accessed
     July 22, 2020, at 3:30 p.m.) (concluding that inmates are 5.5 times more likely to
25   contract the virus than the general U.S. population and 3 times more likely to die
     from the disease).
26
                                               11
       Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 12 of 18




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14            Black’s Law Dictionary defines “extraordinary” as “[b]eyond what is usual,

15   customary, regular, or common.” As Judge Brody of the Eastern District of

16   Pennsylvania observed in the early days of the pandemic, “nothing could be more

17   extraordinary and compelling than this pandemic.” 31 That Miller is, solely by

18   virtue of his incarceration, five times more likely to contract COVID-19 and three

19   times more likely to die from the disease is alone an extraordinary and

20   compelling reason to grant release. And although anyone can become severely ill

21   from COVID-19, the risk to Miller is compounded by his underlying medical

22   conditions, which have already resulted in him becoming seriously ill from

23   COVID-19.

24
25
              31   United States v. Rodriguez, 2020 WL 1627331, at *2 (E.D. Pa. April 1,
26   2020).
                                                  12
          Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 13 of 18




 1   E.      Compassionate release is appropriate because Miller is at
             heightened risk of severe illness from COVID-19.
 2
 3           According to the Centers for Disease Control and Prevention, people with

 4   asthma “might be at increased risk for severe illness from COVID-19.” Although

 5   asthma is in the “might be at increased risk” category, in Mr. Miller case, the

 6   Court does not need to speculate. See Exhibit A, Mr. Miller’s Medical Records

 7   filed under seal.

 8           Mr. Miller tested positive for COVID-19 on May 4, 2020. Mr. Miller

 9   experienced fever, chills, dry cough and a sore throat while COVID-positive. Id.

10   Since that time, he has reported frequent episodes of shortness of breath, chest

11   pain, dizziness and syncope (loss of consciousness). Mr. Miller reports that his

12   health has been declining since he contracted COVID-19. Mr. Miller reported to

13   medical that his sister died from COVID-19 and he is suffering anxiety attacks

14   due to the COVID-crisis.

15           July 17, 2020, Mr. Miller complained of shortness of breath and chest

16   tightness, which were classified in his medical records and “residual COVID

17   symptoms.” Id.

18           On July 20, 2020, medical was called to Mr. Miller’s unit. He was found in

19   “moderate distress” sitting on the ground next to the phone. His initial exam

20   revealed bilateral wheezing in his lungs with notable labored breathing. Id. He

21   was then transferred to HSU (counsel believes medical unit within the BOP).

22   Mr. Miller reported to medical that he used his albuterol inhaler without a

23   positive response, and he is experiencing chest pain at a pain level of 7 out of 10,

24   that radiates to his right-side rib area. Mr. Miller reported this chest pain on and

25
26
                                               13
       Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 14 of 18




 1   off for the past six weeks. His examine revealed mild wheezing and abnormally
 2   fast breathing.
 3         On July 22, 2020, Mr. Miller was again tested for COVID-19 and the test
 4   was negative. Despite that, Mr. Miller continued to experience chest pain,
 5   shortness of breath and other residual COVID symptoms. On July 26, Mr. Miller
 6   reported that he had to use his inhaler five times that morning. Id. His
 7   assessment on that date revealed “Occasional chest pains with breathing
 8   localized to left precordial area, some pleuritic component.” Id. In other words,
 9   tissue in his lungs is inflamed and causing the chest pain when he breathes. 32
10         Mr. Miller also reported to medical his is suffering from extreme anxiety
11   over COVID and his health. This anxiety is only heightened by the fact that Mr.
12   Miller reported that his sister passed away from COVID-19.
13         As Mr. Miller’s medical records show, Mr. Miller is one of the many
14   individuals who is suffering from severe residual COVID-19 symptoms. His chest
15   pain and shortness of breath are likely exacerbated by his anxiety over the
16   pandemic and his conditions of confinement. Recent research into the
17   relationship between the brain and the immune system has found mental illness
18   weakens the immune system, making it easier for viruses like Covid-19 to infect
19   the mentally ill.
20         According to medical and mental health professionals, “[i]ndividuals
21   suffering from serious mental illness can have compromised immunity and are at
22   risk of severe illness and death during the coronavirus pandemic.” See Ex. B
23   (Inst. Of Law, Psychiatry, and Public Policy, Univ. of Va. Let. (Mar. 24, 2020)).
24
25
           32
                  https://www.mayoclinic.org/diseases-conditions/pleurisy/symptoms-causes/syc-
26   20351863
                                                 14
       Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 15 of 18




 1   “Even people with psychiatric disabilities who are relatively clinically stable
 2   now,” like Mr. Miller, “may show increased psychiatric symptoms and decreased
 3   ability to care for themselves in response to stress, or if their access to medication
 4   is interrupted.” Id. “Some of these individuals may become more fearful, agitated,
 5   and/or paranoid as a result of being quarantined to their jail cells for prolonged
 6   periods,” which may substantially diminish their abilities to care for themselves
 7   in the prison environment. Id. Because “[e]motions and immunity are tied
 8   together by physiological mechanisms, for example during depressed mood states
 9   and manic states, the body’s ability to produce antibodies and respond to
10   infections can be greatly compromised.” Id.
11         This Court should find that Miller has demonstrated “extraordinary and
12   compelling reasons” warranting compassionate release based on the unique risks
13   that COVID-19 poses to prisoners in general and to Miller in particular.
14
     G.    The applicable § 3553 sentencing factors favor release.
15
           Miller committed serious crimes for which he has been severely punished.
16
     He has been in custody for approximately 39 months—a significant amount of
17
     time. And this request, if granted, would result in him serving an additional 36
18
     months of supervised release and/or months on home confinement, both subject
19
     to strict conditions for which he could be re-imprisoned should he violate them—a
20
     hardly insignificant sentence. Commuting Miller’s sentence to home confinement
21
     will still result in significant punishment, reflect the seriousness of the offense,
22
     and promote respect for the law. This is particularly true where, as here, this is
23
     the first and only time Mr. Miller has spent in custody. As the Court remembers,
24
     prior to this offense, Mr. Miller had no criminal convictions. His only negative
25
     contacts with law enforcement were in 2017, when he was given traffic citations
26
                                                15
       Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 16 of 18




 1   for driving on suspended license, expired license plates, driving without due care
 2   and stopping in a traffic lane. PSR at 44-45.
 3          Further, Mr. Miller has supportive family to help him acclimate to life
 4   outside of custody. Mr. Miller’s father, Eugene is extremely supportive of him.
 5   Eugene lives in West Hills, California with his wife and 15-year old son.
 6   Mr. Miller can reside with them upon release. Mr. Miller’s father owns a
 7   property management company and works as a barber. Mr. Miller would have
 8   immediate employment working in either company.
 9         Eugene Miller wants the court to know that he resides near an elementary
10   school. Should the Court or probation find the location of his residence
11   unsuitable, Mr. Miller’s father has the financial ability to find Mr. Miller a
12   suitable residence. Given the uncertainty of Mr. Miller’s release and the
13   logistics, counsel proposes that Mr. Miller be released to his father’s residence
14   and if probation finds the location of that residence unsuitable, Mr. Miller has 30
15   to 60 days to move to a suitable residence. If the Court were concerned about
16   Mr. Miller’s whereabouts during that time, counsel notes that the Court already
17   imposed a condition of GPS monitoring for up to 3 years after his release.33
18                                          Conclusion
19         The COVID-19 pandemic and the increased risk the virus poses to inmates
20   in general and to Miller in particular is an “extraordinary and compelling reason”
21   warranting compassionate release. Because release is also appropriate in light of
22   the applicable § 3553 sentencing factors, this Court should reduce his sentence to
23   time served (about 39 months), leaving the supervised-release portion of his
24
25
26         33
                ECF. No. 52.
                                               16
       Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 17 of 18




 1   judgment untouched. Should this Court believe that additional punishment is
 2   necessary, it should modify Miller’s conditions to include home confinement.
 3         Dated: July 28, 2020
 4
                                              Rene L. Valladares
 5                                            Federal Public Defender
 6                                              /s/ Heidi Ojeda
                                              By_____________________________
 7
                                              Heidi Ojeda
 8                                            Assistant Federal Public Defender
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                             17
       Case 2:17-cr-00384-RFB-VCF Document 58 Filed 07/28/20 Page 18 of 18




 1                     CERTIFICATE OF ELECTRONIC SERVICE

 2            The undersigned hereby certifies that he is an employee of the Federal
 3   Public Defender for the District of Nevada and is a person of such age and
 4   discretion as to be competent to serve papers.
 5            That on July 28, 2020, he served an electronic copy of the above and
 6   foregoing Emergency Motion for Order Reducing Sentence or Modifying
 7
     Judgment under 18 U.S.C. § 3582(c)(1)(A)(ii) (Expedited Ruling Requested
 8
     due to COVID-19 pandemic) by electronic service (ECF) to the person named
 9
     below:
10
11
                          NICHOLAS A. TRUTANICH
12                        United States Attorney
                          ELIZABETH WHITE
13                        Assistant United States Attorney
                          501 Las Vegas Blvd. South
14                        Suite 1100
                          Las Vegas, NV 89101
15
16                                             /s/ Rosana Aporta
                                               Employee of the Federal Public
17                                             Defender

18
19
20
21
22
23
24
25
26
                                              18
